Citation Nr: 1428498	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1951. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran and his wife testified at a travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's tinnitus is related to his active military service.




CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for tinnitus, essentially arguing that he has experienced tinnitus since his exposure to noise from artillery during service.  See May 2011 VA Form 21-526, April 2013 VA Form 9 and June 2014 hearing transcript.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

During the June 2014 travel Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from guns and cannons, during his service in an artillery unit.  He testified that he first experienced ringing in his ears during service, which has persisted to this day and has recently gotten worse.  His wife testified that the Veteran has complained of tinnitus for as long as she had known him (30 years).

The Veteran's service treatment records confirm the Veteran's service in an artillery unit.  A private outpatient treatment record dated in January  2002 notes a "long history" of tinnitus.  Furthermore, the Veteran is competent to testify as to observable symptoms such as ringing in the ears.  This symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of tinnitus dating back to active service to be credible here.  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus. 

The Board acknowledges that a 2012 VA examiner opined that the Veteran's current tinnitus is not related to military service but was instead due post-service noise exposure and the Veteran's reported history of tinnitus for "only a few years."  However, in the Veteran's April 2013 VA Form 9, he essentially stated that the VA examiner misunderstood his statement during the examination.  The January 2002 private treatment record noting the Veteran's "long history" of tinnitus corroborates a finding that the Veteran's tinnitus is more than just a few years old.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC (Statement of the Case) is furnished. In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 and 20.203.

A February 2012 rating decision found that new and material evidence had not been received to reopen a claim of service connection for bilateral hearing loss disability.  Later that same month, the Veteran submitted a timely NOD wherein he clearly indicated that he was disagreeing with the denial for tinnitus.  However, he also described the essential facts of his hearing loss claim and even included the argument that his service records showed the onset of hearing loss in service.  The Board thereby interprets the February 2012 statement as a NOD to the denial.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  The record before the Board, however, does not show that the Veteran has been provided an SOC in response to this NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC to the Veteran and his representative in the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  Advise them of the time limit for filing a substantive appeal.  If the appeal is timely perfected, ensure that all indicated development is completed before the case is returned to the Board. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


